Citation Nr: 0011540	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with arthritis, status post laminectomy, currently rated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals on 
appeal from a decision of August 1998 by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO) which confirmed a previously assigned 20 percent rating 
for the veteran's service-connected lumbosacral strain.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The service-connected low back disorder is manifested by 
symptomatology that more nearly approximates severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for chronic 
lumbosacral strain with arthritis, status post laminectomy 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 20 percent for his low 
back disorder.  He asserts that the disorder has gotten worse 
and causes severe pain.  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Therefore, the Board finds that the veteran's allegations 
have well grounded this claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
evidence includes the veteran's service medical records, and 
post-service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  The Board finds 
that the examination reports and the treatment records 
contain all findings necessary to assess the severity of the 
veteran's service-connected low back disorder.  The Board 
further notes that the veteran has declined the opportunity 
to have a personal hearing.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

Another potentially applicable provision is Diagnostic Code 
5393.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 60 percent rating is warranted for intervertebral disc 
syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The evidence pertaining to the issue on appeal includes a 
November 1997 report from Frank O. Petkovich, M.D.  At that 
time, the veteran was seen for complaints of low back pain 
radiating into both lower extremities.  He reported that he 
had difficulty ambulating any distance.  On examination, he 
was described as ambulating with a bilateral antalgic slow 
gait.  Examination of the spine revealed no lateral 
curvature.  There was a normal amount of lumbar lordosis.  
Forward flexion was to 60 degrees, extension to 0 degrees, 
and left and right bending to 5 degrees.  There was deep 
tenderness to palpation in the lumbosacral junction area.  No 
muscle spasm was palpable.  Patellar tendon reflexes were 
symmetrical at 1+.  The Achilles' tendon reflexes were 
symmetrical at 1-2+.  Motor strength appeared to be 
bilaterally symmetrical but decreased.  Sensation to pinprick 
and touch was decreased along the lateral aspect of both 
calves.  X-rays showed severe degenerative arthritis with 
severe degenerative disc disease throughout the lumbosacral 
spine.  It was noted that further diagnostic evaluation was 
needed and the possibility of future surgery was noted.   

The evidence of record also includes the report of a 
disability evaluation examination conducted by the VA in 
December 1997 which shows that the veteran stated that he had 
pain in his back which had continued to worsen, and that 
sometimes the pain was a 10 on a scale of 1 to 10.  He said 
that at other times the pain was a five, but that he had some 
pain at all times.  He also said that he took an anti-
inflammatory medication, but was unsure of the name.  He 
stated that he used a heating pad on occasion.  He reported 
that he had been given a cortisone shot a week earlier by his 
private doctor and that this had improved his condition 
considerably with the level of improvement being 50 percent.  
He said that it was difficult to bend over or squat due to 
pain in the back.  However, he said that he was able to 
perform his activities of daily living.  He did not currently 
use any assistive devices.  He said that he had surgery on 
his back in 1969, but did not remember what type of surgery 
it was.  The examiner indicated that the veteran did not 
state that he had any functional impairment as a result of 
his back pain.  

On physical examination, there was a scar approximately 4 
inches in length in the lower lumbar region of the spine.  It 
was a well-healed old postoperative scar.  The vertical 
alignment was straight.  There was some minimal paravertebral 
spasm on palpation.  Straight leg raising while lying down 
produced pain at 40 degrees on the right.  There was no pain 
on the left.  When straight leg raises were performed while 
sitting, the patient denied any pain.  Forward flexion was to 
65 degrees.  Backward extension was limited to 20 degrees.  
Lateral rotation was to 20 degrees to the right and to the 
left.  Lateral flexion was to 40 degrees to the right and to 
the left.  Deep tendon reflexes were 1+ bilaterally at the 
knees and 1+ bilaterally at the ankles.  The diagnosis was 
low back pain, musculoskeletal in origin.  An x-ray was 
interpreted as showing left scoliosis, and severe 
degenerative disc disease L3-4 through L5-S1.  

A letter dated April 6, 1998, from Howard Kohn, M.D., shows 
that the veteran was scheduled to undergo a two level 
decompression laminectomy on April 9, 1998.  This was due to 
lumbar spinal stenosis, degenerative scoliosis, and 
neurogenic claudication.  

A medical record from the Orthopedic Surgery department at 
Washington University Medical Center dated April 8, 1998, 
shows that the veteran was 78 years old and had difficulty 
walking.  He was being prepared for a three level spinal 
stenosis decompression.  This had been cleared by his 
cardiologist and his internist.  He complained of having 
weakness and numbness to his right lower extremity with pain 
when he ambulated.  He reportedly fell that morning because 
he was so weak.  On physical examination, he had a well-
healed midline lumbar scar from a previous decompression many 
years ago.  He had reasonable motion to his back and did not 
have any complaints to speak of.  He had difficulty going up 
on his tip toes and back on his heels, especially on the 
right side.  On formal testing, he had 4+ to 5- strength in 
all major muscle groups of his lower extremities.  He had no 
pain with internal and external rotation of the hips or with 
flexion and extension of the knees.  

A hospital discharge summary dated April 21, 1998, from the 
Barnes-Jewish Hospital shows that the veteran had been 
admitted on April 9, 1998.  The diagnoses were (1) lumbar 
spinal stenosis, and (2) three level lumbar decompression.  
It was noted that he had a four to five year history of 
intermittent pain with radiation to his buttocks and down 
below his knees.  He presented for decompression.  He 
underwent a three level spinal decompression.  
Postoperatively, he was noted to have continued 
serosanguineous drainage from the wound and was returned to 
the operating room on April 16, 1998, for irrigation and 
debridement.  On discharge from the hospital, he was to 
ambulate as tolerated.  

A record from the Orthopedic Surgery Department at the 
Washington University Medical Center dated in May 1998 shows 
that the veteran came in to have his wound checked and to 
have his stitches taken out.  His wound looked dry and he was 
doing fine.  It was noted that he was not as active as the 
treating physicians would like him to be, and he was 
encouraged to become more active with walking and getting 
around the house.  

The Board notes that the veteran was afforded a temporary 
total disability rating for the period from April 9, 1998, to 
June 1, 1998, to afford a period of convalescence from his 
back surgery.

The report of an examination of the veteran's spine conducted 
by the VA in June 1998 shows that the veteran reported that 
his past medical history included having surgery on his back 
in 1969.  In April 1998, he underwent a decompression 
laminectomy at three levels: L1-L2, L2-L3, and L3-L4.  After 
the surgery there was drainage from the wound and it was 
determined to be infected.  He was taken back to the 
operating room, and the wound was irrigated and debrided.  
After that his course was unremarkable.  He was discharged on 
antibiotics. 

The VA examination report further shows that he complained of 
having pain with activity.  He said that the pain was a 10 on 
a scale of 1 to 10 where 1 was the least amount of pain and 
10 was extreme pain.  He said that he took pain pills, but 
was unaware of the type of medication.  He said that it was a 
white and red capsule.  He took two of them four times a day.  
He was able to do his own activities of daily living, but he 
claimed that he had pain and that he fatigued very easily.  
He said that prior to his surgery, he was working as a real 
estate broker full time and was able to walk a block and a 
half without difficulty.  He said that since the surgery he 
could not walk more than one block and he became very 
fatigued.  He also reported that prior to the surgery he did 
not use an assistive device, but that since then he had used 
a walker or a cane.  He reported that he used them because 
otherwise he would fall down.  He said that he did not have 
flare-ups of pain because it was constant and was bad at all 
times.  He did get some relief from pain with his medication 
and a heating pad.  He said that he now could not work at 
all, and had rendered his real estate license inactive.  

On physical examination, there was a scar in the lumbosacral 
area.  It was pink and appeared to be very recent and 
somewhat sensitive to the touch.  The veteran ambulated with 
a bilateral antalgic slow gait.  There was no lateral 
curvature of the spine.  The examiner did not detect any 
paravertebral spasm.  The vertical alignment was straight.  
Right and left straight leg raising while sitting in the 
chair caused complaints of pain when he crossed his ankle 
over the opposite knee.  He also reportedly had pain in his 
thighs, hips, and lumbosacral back.  Flexion measured while 
he was sitting in a chair was to 90 degrees.  Back extension 
was to 25 degrees, lateral rotation was to 10 degrees to the 
right and the left, and lateral flexion was to 30 degrees on 
the right and to 30 degrees on the left.  The examiner noted 
that to 40 degrees would be normal.  The veteran stated that 
the pain in his back limited him, and that he was very 
concerned about falling down.  There did not appear to be any 
postural abnormalities.  Musculature was normal.  

Neurologically, the deep tendon reflexes were decreased.  In 
his knees, there were 1+/4.  His right Achilles was 1-2+/4, 
and the left was 1+/4.  He had decreased strength in his 
legs.  He was able to walk, but when asked to resist or push 
against resistance his muscle strength was significantly 
decreased to 3 or 4 out of 5.  The diagnosis was 
osteoarthritis status post laminectomy.  An x-ray of the 
veteran's lumbosacral spine taken in connection with the 
examination was interpreted as showing changes of laminectomy 
from L2 though L5.  There was also osteoarthritis with spur 
formation anteriorly from L3 through S1 and narrowing of the 
disc spaces between L3-4, L4-5 and L5-S1.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for the currently 
assigned 20 percent disability rating under Diagnostic Code 
5295.  With respect to the evidence of muscle spasm, the 
Board notes that muscle spasm is the type of symptom 
contemplated under the currently assigned 20 percent rating.  
The evidence shows that the lumbar strain is not productive 
of severe manifestations such as listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or some 
of the above with abnormal mobility on forced motion.  
Neither listing of the spine nor a positive Goldthwait's sign 
is reported in any of the medical evidence.  The veteran has 
reported that he sometimes has some limitation of range of 
forward bending of the low back, but the evidence shows that 
it is not to a marked degree with objectively supported 
pathology.  Although there is evidence of slight to moderate 
loss of lateral motion with degenerative changes and 
narrowing of the joint space, these findings alone do not 
warrant a higher rating in light of the fact that abnormal 
mobility on forced motion is not noted in any of the medical 
evidence.  Thus, the findings do not demonstrate the presence 
of severe lumbosacral strain.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for a lumbosacral strain with degenerative 
changes, status post laminectomy at three levels under 
Diagnostic Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  There 
is no credible evidence of severe limitation of motion.  The 
examination in June 1998 shows only slight to moderate 
limitation of motion.  Therefore, a higher rating based on 
limitation of motion under Diagnostic Code 5292 is not 
warranted.

However, the record contains evidence of symptomatology 
consistent with intervertebral disc syndrome.  The veteran 
clearly had intermittent attacks of radicular symptoms both 
prior to and subsequent to his April 1998 surgery.  The Board 
finds, however, that while his neurologic status is not so 
compromised that he could be said to warrant any more than a 
40 percent rating under Code 5293, the evidence does indicate 
that his symptoms more nearly approximate the criteria 
required for that rating.  In this regard, the Board notes 
that on repeat examination, the veteran had decreased deep 
tendon reflexes as well as decreased muscle strength.  On 
most recent examination, the examiner described the veteran's 
muscle strength against resistance as "significantly" 
decreased.  Positive straight leg raising has also been 
demonstrated on examination and, as noted, the veteran 
underwent a laminectomy at three levels.  It is also notable 
that the veteran has been described as having severe 
degenerative joint and disc disease of the entire lumbosacral 
spine. 

The Board further finds that a 40 percent rating adequately 
reflects any impairment attributable to functional impairment 
from pain, weakness, and fatigability, as there currently is 
insufficient objective evidence (i.e., "adequate 
pathology") supporting the veteran's subjective complaints 
so as to provide a basis for assigning a higher rating 
pursuant to 38 C.F.R. § 4.40.  Characteristic pain on motion, 
of course, is contemplated under Diagnostic Code 5295 even at 
the 10 percent level and, as discussed, the current record 
provides no sound clinical basis to support an evaluation 
based on additional functional impairment due to complaints 
of radiating or sciatic pain under Diagnostic Code 5293 to 
the degree contemplated by the 60 percent evaluation.  In 
this regard, it appears that the veteran's low back 
pathology, while not wholly consistent with respect to the 
degree of severity of the clinical findings, nevertheless 
results in significant functional impairment under the 
ordinary conditions of life, at least as it has affected his 
activities.  38 C.F.R. §§ 4.10, 4.40.  Of particular note is 
the situation contemplated by 38 C.F.R. § 4.21, where not all 
of the symptoms necessary for a specific rating are shown but 
where the veteran's functional impairment nevertheless 
warrants the next higher evaluation.  Not only do the 
regulations indicate that weakness is as important a finding 
as limitation of motion, other factors, present in this case, 
such as instability of station, disturbance of locomotion, 
and interference with sitting, standing and weightbearing 
must be considered in the rating.  In this case, these 
factors point to a more severe disability than is 
contemplated in the rating currently assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  Thus, with application 
of these provisions and 38 C.F.R. § 4.7, the Board finds that 
the symptoms demonstrated by the veteran on repeat 
examination more nearly approximate that of severe 
intervertebral disc syndrome or a 40 percent rating under the 
provisions of Diagnostic Code 5293.  The Board also notes, 
however, that the evidence does not reflect the existence of 
lower extremity neurological deficits such as drop foot which 
might warrant a separate compensable rating.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994).  

However, the Board is also of the opinion that the veteran's 
low back symptoms, while approaching severe, are not shown to 
be pronounced.  Although radiculopathy is demonstrated, more 
severe neurologic findings appropriate to the site of the 
diseased discs are not shown.  Muscle atrophy is not shown in 
the lower extremities and deep tendon reflexes are not 
significantly diminished and he does not, as yet, have 
footdrop.  Although he does utilize assistive devices for 
ambulation, he is able to walk.  While he has reported 
constant, not intermittent, attacks of low back pain, the 
objective evidence of record points to more intermittent 
radicular symptomatology.  The range of motion of his lumbar 
spine has also been shown to be compromised to a slight to 
moderate degree.  Viewed as a whole, pronounced 
intervertebral disc syndrome is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his lumbosacral spine disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has only recently been hospitalized 
on one occasion for the disability. Moreover, although the 
veteran reports that he had to quit working as a realtor due 
to his service-connected back disorder, there has been no 
competent medical or other evidence submitted that the 
veteran is unemployable due to the disability.  Neither the 
VA examiners nor the veteran's treating physicians have given 
an opinion as to the employability of the veteran.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A 40 percent disability evaluation for lumbosacral strain 
with arthritis, status post laminectomy is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

